Citation Nr: 1644648	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1976 to October 1976 and on active duty from August 1990 to July 1991.  He also served in the Reserve from 1995 to 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In September 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ.  In a letter received later in September 2016, the Veteran indicated that he did not want another hearing. Therefore, the Board will proceed with addressing the appeal.

In January 2014 and December 2014, the Board remanded the claim for additional evidentiary development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in December 2014 to obtain an addendum opinion.  The remand also directed the AOJ to issue an SSOC following compliance with the Board's remand directive.  As the representative has pointed out, no SSOC has been issued since the medical opinion was obtained (there was a misfiled SSOC for another Veteran, but not one for the appellant).  The Board must remand this appeal for the AOJ to re-adjudicate the Veteran's service connection claim in light of the additional evidence, and issue an SSOC if appropriate.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on appeal, considering all of the evidence added to the claims file since the September 2014 SSOC.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

